12/22/2022




         IN THE SUPREME COURT FOR THE STATE OF MONTANA                             Case Number: DA 22-0344




                                   No. DA 22-0344
IN THE MATTER OF:

A.R.,

        A Youth In Need Of Care.

                                      ORDER

        Upon consideration of Father and Appellant’s Motion For Extension Of

Time (Second), and with good cause shown, Father and Appellant K.R. is hereby

granted an extension of time until January 20, 2023 in which to prepare, file and

serve Father and Appellant’s opening brief. No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 22 2022